Citation Nr: 1102181	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  07-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to a initial evaluation for a spine disability 
rated 10 percent for the period prior to April 25, 2010

6.  Entitlement to a evaluation in excess of 20 percent for a 
spine disability for the period from April 25, 2010.

7.  Entitlement to an initial evaluation in excess of 10 percent 
for snapping hip syndrome, right.

8.  Entitlement to service connection for a headache disability, 
to include as due to a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 2000 to December 
2004.  He is shown to have combat service in Iraq, with awards 
that include the Global War on Terrorism (GWOT) expeditionary 
medal, GWOT service medal, Combat Infantry Badge and 
Parachutists/Air Assault Badge.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The RO, in pertinent part, denied 
entitlement to service connection for a bilateral knee condition, 
a headache condition, a right wrist condition, and hearing 
impairment.  The RO awarded service connection for snapping hip 
syndrome of the right hip and anteriolisthesis at L4-5 and 
assigned 10 percent evaluations effective December 2004.

During the pendency of the appeal, jurisdiction was transferred 
to the Newark, New Jersey, RO.

The veteran presented testimony before the Board in June 2008.  
The transcript has been associated with the claims folder.

The Board remanded all appellate issues for further development 
in October 2008.  Such development has been completed and this 
matter is returned to the Board for further consideration.

The Board's October 2008 remand pointed out that the veteran had 
raised claims of entitlement to service connection for tinnitus 
and a hiatal hernia secondary to the service connected post-
traumatic stress disorder (PTSD), as well as a claim for 
entitlement to an increased rating for PTSD.  At that time, the 
Board referred them to the RO for initial consideration and 
appropriate adjudicative action.  The Board notes that tinnitus 
is now listed among the service connected disabilities in a May 
2010 rating that addressed other issues, but that the other 
issues do not appear to have yet been adjudicated.  They are thus 
again referred to the RO to address further.

While the matter was on remand status, the RO granted a staged 
increased rating for the lumbar spine disability to 20 percent 
effective as of April 25, 2010, and continued the initial 10 
percent rating prior to this date.  As this does not represent 
the highest possible benefit, this issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board has 
recharacterized this issue to reflect the staged increase.

The Board has recharacterized the headache issue to include as 
due to a traumatic brain injury (TBI) in light of the evidence 
from the recent VA treatment records and the Veteran's June 2008 
hearing testimony which raises the possibility of there being a 
TBI factor in his claimed headaches.  

The Veteran submitted additional evidence in September 2010 along 
with a waiver of AOJ review.
The appeal of the issue of entitlement to service connection for 
a headache disorder is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not show the Veteran to have a 
current hearing loss disability of either ear.

2.  Competent evidence shows the Veteran's right wrist disorder 
as likely as not began in service.  

3.  Competent evidence shows the Veteran's left knee disorder as 
likely as not began in service.  

4.  Competent evidence shows the Veteran's right knee disorder as 
likely as not began in service.  

5.  The evidence reflects that from the effective date of service 
connection, the Veteran's lumbar spine disability is shown to 
include arthritic changes and spasms that result in occasional 
incapacitating exacerbations, but with no evidence of a 
compensable limitation of motion, no evidence of weakness or 
neurological deficits, and no evidence of an associated ankylosis 
or fracture.

6.  Throughout the entire appeals period, the Veteran's low back 
disability is not manifested by limitation of forward flexion to 
45 degrees (even with consideration of repetitive use and pain on 
movement), by objective evidence of weakness or neurological 
deficits, or by associated ankylosis or fracture.

7.  There is no evidence of the Veteran having at least 4 to 6 
weeks of incapacitating episodes requiring doctor-prescribed 
bedrest during any 12 month period throughout the pendency of 
this appeal, either before or after April 25, 2010.


8.  The Veteran's chronic right hip snapping syndrome was 
manifested by pain, with objective tenderness shown on 
examination, but generally with evidence of noncompensable ranges 
of motion noted throughout the pendency of this appeal, and no 
evidence of degenerative changes shown.  At no point has he been 
shown to have ankylosis, fracture, malunion, or flail joint of 
the right hip.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1154(b), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2009).

2.  Resolving all reasonable doubt in favor of the Veteran, 
service connection is warranted for a right wrist disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159. 3.303 (2010).

3.  Resolving all reasonable doubt in favor of the Veteran, 
service connection is warranted for a left knee disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159. 3.303 (2010).

4.  Resolving all reasonable doubt in favor of the Veteran, 
service connection is warranted for a right knee disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159. 3.303 (2010).

5.  The criteria for an initial 20 percent rating for the lumbar 
spine disability has been met for the period prior to April 25, 
2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003, 5243 (2010).

6.  The criteria for a rating in excess of 20 percent disabling 
for the lumbar spine disability have not been met, at any point 
before or after April 25, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2010).

7.  The criteria for an initial rating in excess of 10 percent 
for chronic right hip "snapping syndrome" have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5252, 5253 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In reference to the issues of entitlement to 
service connection for a right wrist disorder and bilateral knee 
disorders, the Board is granting in full the benefit sought on 
appeal.  Even assuming that error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

With regard to the remaining issues for entitlement to service 
connection for hearing loss and increased initial ratings for a 
back disorder and right hip disorder, the following applies.  
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 
30, 2008).

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the Veteran's claim for service connection 
addressing the remaining issues was received in April 2004 (while 
still on active duty) and a duty to assist letter was sent in a 
April 2004 letter prior to the August 2008 adjudication of the 
claims on the merits.  This letter described the evidence 
necessary to substantiate a claim for service connection, the 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, and the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
once service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007); Dingess, 19 Vet. App. at 491.  Even so, in 
November 2008 and December 2008 post-rating letters, the Veteran 
was informed of what was needed to substantiate his higher rating 
claims for his back and hip, as well as his service connection 
claim for hearing loss.  Thereafter, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in September 
2009.  Hence, while some of this notice was provided after the 
initial rating action on appeal, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or an SSOC, is 
sufficient to cure a timing defect).  Thus, any VCAA notice error 
in regard to the issues decided herein is deemed harmless and 
does not preclude appellate consideration of the matters decided 
on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the burden of 
showing how the defective notice was harmful).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were 
previously obtained and associated with the claims file.  VA and 
private medical records were obtained.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The VA examinations in January 2010 
and April 2010 included review of the claims file and examination 
of the Veteran.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A 
have been considered and satisfied.  Through notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate his claim for higher disability ratings, 
the avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development required to 
create any additional evidence to be considered in connection 
with the issue decided in this decision.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the claimant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection-General Considerations and Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis when manifested 
to a compensable degree within the initial post-service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494- 95 (lay person may provide eyewitness account 
of medical symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 
394 (1994).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

A Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence 
is in relative equipoise, the Veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Hearing Loss

The Veteran claims entitlement to service connection for 
bilateral hearing loss, alleging exposure to acoustic trauma 
during combat.

With respect to the first element of a current disability, before 
service connection may be granted for hearing loss, that loss 
must be of a particular level of severity.  For the purposes of 
applying the laws administered by the VA, impaired hearing will 
be considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory threshold for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Even though disabling hearing loss may not be demonstrated at 
separation, a Veteran may nevertheless establish service 
connection for a current hearing loss disability by submitting 
evidence that the current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for 
normal hearing is from zero to 20 decibels and higher threshold 
levels indicate some degree of hearing loss. Id. (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).

The Veteran's entrance examination in May 2000 revealed normal 
ears but the hearing test indicated the presence of a hearing 
loss in the right ear at 1000 Hertz, with the remainder of 
findings within normal limits.  Retesting done later in May 2000 
revealed hearing shown to be completely within normal limits for 
both ears at all frequencies from 500 to 4000 Hertz.  His report 
of medical history was negative for ear trouble or hearing loss.  
Subsequent service treatment records and periodic examinations 
are negative for any complaints, history or findings of ear 
problems or hearing loss, including on audiological testing.  The 
Veteran's separation examination of July 2004 likewise revealed 
normal ears and the hearing test was within normal limits.  On 
his report of medical history, the Veteran stated "yes" for ear 
trouble and hearing loss.  He also expressed plans to file a 
claim for service connection for hearing loss in July 2004.  

Post service records show no objective evidence of hearing loss, 
although a history of hearing loss is noted to have been included 
on a November 2005 physical profile for functional limitations.  

A March 2008 VA examination which diagnosed tinnitus did not 
address whether or not the Veteran had hearing loss disability.  

In his hearing testimony in June 2008, the Veteran stated that he 
noticed having a harder time hearing things, although he 
acknowledged having not been recently tested.  

A January 2010 VA audiology examination included review of the 
claims file and notations that the audiological testing in 
service including in May 2000, September 2003 and July 2004 all 
revealed normal pure tone thresholds from 500 to 1000 Hertz in 
each ear.  The medical history was noted to be positive for noise 
exposure with the Veteran reporting that in Iraq, he walked under 
tanks while firing and his ears bled from noise.  He denied 
occupational or recreational noise exposure.  Audiological 
testing revealed that his hearing was as follows.  At 500, 1000, 
2000, 3000 and 4000 Hertz, his right ear recorded 10 decibels, 10 
decibels, 10 decibels, 5 decibels and 0 decibels respectively.  
At 500, 1000, 2000, 3000 and 4000 Hertz, his left ear recorded 15 
decibels, 10 decibels, 10 decibels, 5 decibels and 5 decibels 
respectively.  His CNC score was 100 percent for each ear.  The 
assessment of hearing was clinically normal with good speech 
recognition in each ear.  The examiner opined that hearing loss 
was not caused by or a result of military service because 
audiological testing in service (including entrance and 
separation examinations), as well as today's examination all 
revealed normal hearing acuity.  The examiner stated that since 
no hearing loss was present, hearing loss was not caused by 
service.  

Based on a review of the evidence, the Veteran does not presently 
have a hearing loss disability as defined by 38 C.F.R. § 3.385.  
With no current hearing loss disability, the Board finds that the 
preponderance of the evidence is against the award of service- 
connection for hearing loss.  

While there is evidence of an apparent hearing loss shown under 
the criteria of 38 C.F.R. § 3.385 one time prior to entry in May 
2000, this appears to have been an acute and transitory finding, 
with completely normal findings shown a few days later in the 
same month.  All other records of measurements of hearing loss 
during service and after service show audiometric findings that 
do not rise to such a level of severity as to qualify as a 
hearing loss disability under 38 C.F.R. § 3.385.  

Notwithstanding the opinions discussing a high frequency hearing 
loss, post- service records show no objective evidence of hearing 
loss disability for VA purposes.  Furthermore, a January 2010 VA 
examination's audiometric findings and opinions specifically 
indicated that there is no hearing loss disability under the VA 
criteria.

In addition to the medical evidence, the Board has considered the 
Veteran's assertions advanced to support this claim.  The Veteran 
is competent, as a layperson, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is fully competent to say testify that his hearing is 
not as good as it used to be, and VA finds such testimony 
competent and credible, the Veteran is not competent to diagnosis 
himself with hearing loss that rises to the level of a disability 
under 38 C.F.R. § 3.385.  This would involve medical findings and 
audiometric testing.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Court has held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  At present, the 
Veteran's hearing loss is not so severe as to constitute a 
hearing loss disability for compensation purposes.   In the 
absence of proof of a present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In 
this matter there is no current hearing loss disability, thus 
service connection is not warranted.  Should the hearing loss 
prove more severe in the future, the Veteran is encouraged to 
submit another claim for service connection.

B.  Right Wrist

The Veteran claims entitlement to service connection for a right 
wrist disorder, alleging that he injured the wrist in service 
during training.  

The Veteran's May 2000 entrance examination revealed normal upper 
extremities and he denied any medical history pertaining to the 
right wrist in the report of medical history.  Service treatment 
records show that the Veteran was treated in August 2002 for a 
right wrist injury while doing physical training and that he had 
decreased motion and pain.  He had a past medical history of 
wrist injury and was assessed with wrist sprain.  In November 
2003 he was again seen for complaints of right wrist pain times 
two days with prior injury two years ago.  He was assessed with 
mild sprain of the right wrist.  His July 2004 separation 
examination was within normal limits for the upper extremities, 
but the accompanying report of medical history was significant 
for his reporting that his right wrist had sharp pain when 
pressure was applied.  Also in July 2004, while still on active 
duty, the Veteran reported right wrist pain and described 
sustaining a twisting injury during Airborne school while coming 
off a tower.  He now had dorsal pain in the wrist at non end 
point flexion which was aggravated by resistant activities such 
as pushups.  The pain was approximately weekly.  Examination 
showed full range of motion and strength of 5/5 throughout.  The 
rest of the examination to include diagnosis addressed other 
musculoskeletal problems besides the wrist.  

Post service records primarily address other musculoskeletal 
complaints besides the wrist, but do mention problems with 
"multiple joint aches" such as was noted in June 2005.  
Additionally a November 2005 National Guard medical profile 
report noted functional limitations in part due to his right 
wrist.   A January 2006 ambulatory care note for initial visit 
noted complaints that included right wrist sprain, status post 
injury in service, with an impression that included wrist pain.   
Subsequently he is shown in an August 2007 pain screening to 
report pain located in multiple joints, including the wrist.  

The Veteran testified at his June 2008 hearing that he caught his 
right wrist in the risers at Airborne school.  He explained that 
this was during a time when he was made to jump out of a tower.  
He caught and twisted his right wrist and went to the medic at 
Airborne school.  He indicated that it continued to hurt after 
that incident and that he continues to have problems with pain in 
the right wrist when doing things like pushups.  

In the report of an April 2010 VA joints examination, the Veteran 
noted a history of problems with his right wrist after an injury 
reportedly taking place in 2001 in Airborne school.  He indicated 
that he caught his right hand in a "razor" and he developed 
right wrist pain which was treated with Motrin.  After a while 
the pain went away, but then returned.  Over the last several 
years the pain has worsened.  He now had intermittent pain 
averaging a 6/10 on the pain scale.  Squeezing the hand and doing 
pushups aggravated the pain.  The pain was localized to the top 
of his wrist.  

Physical examination showed no gross deformity, edema or 
erythema.  He did have limited motion with dorsiflexion to 60 
degrees with pain at the end.  He had palmar flexion and ulnar 
deviation to 25 degrees without pain and radial deviation to 20 
degrees also without pain.  X-rays showed no acute fracture or 
dislocation and were only significant for small ossific density 
of the ulnar aspect of the 5th metacarpal most likely due to 
previous trauma.  The impression was history of right wrist 
injury in service with limited range of motion.  Impression on X-
ray included "small ossific density ulnar aspect base of the 
fifth metacarpal likely due to previous trauma."  The opinion 
was that based on the Veteran's history, examination and current 
condition, the right wrist disorder was most likely related to 
his injury in service in 2001 and in 2003.  

An August 2010 letter from a private doctor noted that the 
Veteran treated regularly for multiple joint symptoms including 
his wrist.  

Based on a review of the evidence the Board finds that service 
connection is warranted for the Veteran's right wrist disability.  
The examiner who examined the Veteran in April 2010, provides a 
favorable opinion.  This opinion directly links the Veteran's 
right wrist problems (ossific density and limitation of motion of 
the wrist) to service based on examination of the Veteran and 
review of the service treatment records which are noted to show 
recurrent right wrist injuries treated in service.  There is no 
evidence that directly contradicts this opinion.  

In sum, the evidence clearly shows a right wrist injury during 
service, with continued symptoms shown after service, and a VA 
medical opinion linking the right wrist disability ( currently 
shown to service.  Accordingly the evidence favors a grant of 
service connection for the Veteran's right wrist disability.  

C.  Left and Right Knee Disabilities

The Veteran contends that he injured his knees while engaging in 
strenuous activities during his service as an infantryman and 
paratrooper.  

The Veteran's September 2000 entrance examination and report of 
medical history were negative for knee problems or complaints.  
Service treatment records show that in January 2003 the Veteran 
was seen for complaints of left knee pain three days after a 5 
mile run.  Examination revealed tenderness to palpation at the 
tibial tubercle and minimal edema, and X-rays were noted to be 
normal.  He was assessed with left knee patellar tendonitis.  X-
rays done in January 2003 for clinical Osgood Schlatter's gave an 
impression of normal knee.  In July 2004, another X-ray was 
ordered for long history of bilateral knee pain; finding were 
also normal.  The Veteran's separation examination of July 2004 
was negative for knee abnormality.  On the accompanying report of 
medical history, the Veteran reported problems with his knees and 
complaints of arthritis in the knees that prevented him from 
performing many dynamic movements.  The examiner's notes were of 
bilateral knee pain times 3 years, left greater than right at the 
tibial tuberosity.  The Veteran underwent a VA examination while 
still on active duty in July 2004.  This examination noted 
complaints of bilateral knee pain of insidious onset, with left 
knee worse than right knee for the past 3 years. He indicated the 
pain had improved since being put on a profile for his hip and 
back, but he noted that it still occurred approximately weekly.  
The pain lasted 1-2 days and was constant when he was running 
frequently.  The examination indicated he had full range of 
motion of all joints, and his knees were not specifically 
addressed nor diagnosed in this examination.  

The Veteran continued to have bilateral knee problems post 
service, although the bulk of the treatment records focused on 
the more severe left knee problems.  He was placed on a 
functional profile from the Reserves due to problems that 
included bilateral knee complaints.  In January 2006 he was seen 
for an initial visit with complaints that included bilateral knee 
pain.  His knees worsened in 2007, and he underwent an MRI of the 
left knee in July 2007, which showed torn medial and lateral 
meniscus, as well as a questionable small intrameniscal cyst of 
the anterior horn of the lateral meniscus with associated tear.  

In August 2007, he underwent arthroscopic surgery on the left 
knee to repair the left  medial, meniscal and lateral meniscal 
tears.  The associated pre-surgery notes made note of his history 
of being in Iraq in the infantry from February 2003 to March 2004 
with history of having hit the left knee.  Postoperatively, his 
left knee pain persisted as recorded in a September 2007 record 
which noted that pain in the left knee was reported to be 10/10, 
and his gait was antalgic, with weight loading on the right to 
decrease the painful weight bearing on the left.  He was assessed 
with left knee pain due to menisical tears and osteoarthritis 
with significant postoperative pain overlay.  He was also noted 
to have had a history of significant physical activity in the 
service in Iraq that included long runs, and jumping from 
airplanes.  

His knee complaints, mostly on the left are documented in VA 
records from 2008, with a February 2008 note diagnosing DJD of 
the knees, stable.  In March 2008, he was still noted to have a 
gait disturbance, limited motion of the left knee and tenderness 
to palpation of both knees, worse on the left.  Plans were made 
for physical therapy of the knees.  He also had injections of the 
left knee in April 2008 for sharp pain on extension and weight 
bearing, with osteoarthritis diagnosed.  Also in April 2008 he 
reported complaints of left knee pain that was sharp and 
continuous, and soreness of the right knee, which was stiff and 
chronically achy.  

The Veteran testified at his June 2008 hearing that he had 
bilateral knee problems in service that he mostly self treated in 
service, and that the symptoms were mostly not reported because 
he was in the infantry doing 25 mile road marches, jumping out of 
planes.  He also described an incident which he injured his back 
and his knees.  This was an incident when he was at a checkpoint 
doing traffic control in Iraq and was hit by a car that had 
contraband weapons in the back of the truck.  He indicated the 
driver hit the gas and caught the Veteran on the side and he fell 
down.  

VA records from the end of 2008 and 2009 revealed continued 
treatment for knee complaints.  

In April 2009 the Veteran underwent VA examination of his knees, 
with claims file reviewed.  He gave a history of left knee pain 
having started in the infantry.  He noted that he was diagnosed 
with left knee patellar tendonitis in January 2003, which 
worsened after he was hit by a car in Iraq in 2003 or 2004.  The 
left knee became worse over time until he underwent arthroscopic 
surgery in August 2007, with limited pain relief.  He continued 
with pain at 10/10.  His right knee pain was described as having 
started in 2001 or 2002 while in Airborne school without major 
injury or trauma.  It also worsened after the car accident in 
Iraq in 2003 or 2004.  His pain worsened over time and was now 
constant averaging 8/10.  His right knee was aggravated by 
walking, and twisting and it occasionally clicked and locked.  
His MRI findings from July 2007 and other treatment records were 
reviewed.  The impression included left knee internal derangement 
and right knee strain.  MRI revealed no abnormal findings of the 
right knee shown, and left knee findings consistent with the 
previous surgery shown.  

The examiner gave an opinion that based on the Veteran's history 
and physical examination and imaging studies, his bilateral knee 
condition was as likely as not a result of his service connected 
diagnosis of left knee patellar tendonitis.  It was noted that at 
that time of this diagnosis in service, no MRI was available to 
review a meniscus tear.  His gait was also noted to be wide based 
which may contribute to his right knee strain.  

In an August 2010 letter, the Veteran's private doctor noted the 
Veteran had pain in both knees that prevented him from exercising 
to full capacity, and a history of surgery in August 2007 for 
torn left menisci.  

Based on a review of the evidence listed above, the Board finds 
that service connection is warranted for the Veteran's bilateral 
knee disabilities.  The examiner who examined the Veteran in 
April 2009, provides a favorable opinion.  This opinion directly 
links the Veteran's bilateral knee disabilities to service based 
on examination of the Veteran and review of the service treatment 
records, which document problems with both knees treated in 
service.  There is no evidence that directly contradicts this 
opinion.

In sum, the evidence clearly shows bilateral knee problems during 
service, with continued symptoms in both knees (although worse on 
the left) shown after service, and a VA medical opinion linking 
the bilateral knee disabilities currently shown to service.  
Accordingly the evidence favors a grant of service connection for 
the Veteran's left and right knee disabilities.  


III.  Increased Rating

The Veteran contends that his disabilities of the lumbar spine 
and his right hip "snapping" syndrome are more severe than 
currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Separate diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 requires that each disability be viewed in relation 
to its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the Veteran working or 
seeking work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent decision 
of the Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  In appeals of the initial rating assigned 
following a grant of service connection, "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. §§ 4.45, 4.59 (2009).
Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by x-
ray findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
in the absence of limitation of motion, rate as below: 20 percent 
with X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional incapacitating 
exacerbations; and 10 percent with X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups.  
Note (1) under Diagnostic Code 5003 states that the 20 percent 
and 10 percent ratings based on x- ray findings, above, will not 
be combined with ratings based on limitation of motion.

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

A.  Lumbar spine

The Veteran's intervertebral disc is currently assigned a staged 
rating from an initial 10 percent rating to a 20 percent rating 
effective April 25, 2010.  He contends he should be assigned 
higher ratings.  He is currently rated under Diagnostic Code 5243 
(intervertebral disc syndrome).  

Because there is evidence of degenerative changes shown by X-ray, 
the Board shall address the criteria for arthritis.  Traumatic 
arthritis established by X-ray findings is to be evaluated as 
degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010. 
Degenerative arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion of the specific 
joint or joints involved. Diagnostic Code 5003. Diagnostic Code 
5003 notes that in the absence of limitation of motion, rate as 
below: 20 percent with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations; and 10 percent with X-
ray evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on x- ray 
findings, above, will not be combined with ratings based on 
limitation of motion.

Under Diagnostic Code 5243, intervertebral disc syndrome can be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) unless it is 
evaluated under the formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Under the General 
Rating Formula, forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of height warrants a 10 
percent disability rating.  Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  Forward flexion of the cervical spine 15 
degrees or less; or favorable ankylosis of the entire cervical 
spine warrants a 30 percent disability rating.  Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 percent 
disability rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent disability rating.  
Unfavorable ankylosis of the entire spine warrants a 100 percent 
disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Any 
associated objective abnormalities such as neurological, bowel or 
bladder impairment are to be rated separately under an 
appropriate Diagnostic Code.  See Note (1) of General Rating 
Formula.

Intervertebral disc syndrome (preoperatively or postoperatively) 
should be rated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under § 4.25. 

With incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months, a 60 percent evaluation may be 
assigned.  With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, a 40 percent evaluation may be assigned.  With 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months, a 20 
percent evaluation may be assigned.  With incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months, a 10 percent evaluation may be 
assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes 
of evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician. Note 1.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal segment 
are clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment. Note 2.

Service treatment records document treatment for persistent back 
problems and show the Veteran being put on physical profile in 
part for back problems.  He underwent a VA examination in July 
2004 while still on active duty.  The examination report noted 
back pain without true radicular symptoms and showed full range 
of motion.  The assessment included anteriorlisthesis of L4-5 
with acute right sacroilitis.  

Post service records show continued symptoms with an April 2005 
primary care note reporting complaints of chronic low back pain 
without weakness or paresthesias in the extremities.  Examination 
revealed his gait to be normal, with erect posture and no motor 
deficit or loss of lumbar lordosis.  There also was no focal 
tenderness in the spine.  Straight leg raising was negative 
bilaterally.  Deep tendon reflexes were equal and symmetrical.  
He was assessed with chronic low back pain, along with 
sacroilitis and anteriolisthesis L4-5.  In addition to being 
recommended light duty assignments without frequent bending or 
lifting more than 1-2 pounds, he was recommended to take Tylenol 
ES for back pain.  He also was seen at the ER in April 2005 after 
running out of medication for his back spasms.  A June 2005 
problem list in VA records included chronic low back pain, with 
sacroilitis and anteriorlisthesis of L4-5. 

In January 2006, the Veteran was seen for low back pain that was 
getting worse over the last two months.  The pain was described 
as being sharp in intensity and worse with any movements.  It was 
present in the right side of the lower back and relieved with 800 
milligrams of Motrin. The Veteran took Valium for spasms.  
Examination revealed normal gait and intact neurosensory 
examination.  He was assessed with low back pain/DJD of the 
lumbosacral spine.  MRI from February 2006 showed mild 
degenerative disc disease involving L5-S1 and S1-2.  In January 
2006, February 2006 and March 2006, he reported pain of 9/10, 
8/10 and 6/10, respectively, in multiple joints, including his 
back.   In September 2006, he was seen in part for low back pain 
and spasms and he requested Valium.  A May 2007 pain screen 
revealed pain of 8/10 in multiple joints including the back.

In February 2008 the Veteran was seen for evaluation of his back.  
Review of systems was negative for any weakness, incontinence, 
peripheral burning symptoms or other symptoms.  His muscular 
system was negative for weakness or muscle pain.  The assessment 
included DJD back, stable.  Other notes from February 2008 were 
negative for any neurological manifestations referable to the 
lumbar spine.  In March 2008 a physical medicine and 
rehabilitation note (PM&R) documented back pain at a level 7/10 
that was constant, aching, and associated with occasional sharp 
spasms.  The pain was worse with activity, it rendered the 
Veteran unable to become comfortable, and it interfered with his 
sleep.  There was no radiation.  Examination was noted to show 
5/5 motor strength throughout.  There was mild flattening of the 
lumbar lordosis and some listing to the left.  There was 
tenderness to palpation over L5-S1 paraspinals.  While no 
specific measurements of the motion ranges were recorded, the 
Veteran's range of motion was noted to be decreased in all 
planes, worse on side bending on the right and on left oblique 
extension.  His straight leg raising tests were negative, but he 
had positive Faber's on the right for hip and back pain.  A March 
2008 X-ray of SI joints showed a small calcific density lateral 
to the right acetabulum which may represent an intracapsular 
body.  

In April 2008, it was noted that the Veteran's back pain was 
stiff and constant, with occasional sensations of knots in the 
upper back or neck.  He was noted to have had short term relief 
with physical therapy in the past, but the pain returned after 
this ended.  He now took hot showers and used a heating pad for 
his back.  Examination was negative for tenderness to palpation 
and he had good motion except for pain on the extreme of left 
lateral bending (again with no measurement given).  He had 
negative straight leg raise bilaterally, had full strength of 
5/5, and was neurologically intact to sharp and dull sensation.  
He was assessed with low back pain and was advised to do 
strengthening exercises and use heat for comfort.  

During his June 2008 hearing, the Veteran reported that he 
continued to have back spasms and that his dosage of Valium 
increased recently due to his back spasms.  He reported getting 
neurological symptoms (such as pain or tingling) down the leg and 
behind the thigh.  

A January 2009 follow-up was again negative for any significant 
neurological complaints, weakness or muscle pain.  The assessment 
included DJD and back spasms, with plans to continue treatment 
with medications (Ibuprofen and Diazepam).  Another January 2009 
record noted that the Veteran was encouraged to exercise 
frequently, 3 times a week, and that he was noted to presently 
lift weights.  In February 2010 he complained of pain in his 
coccyx and was worried it had broken off.  He was reassured.  
Review of systems continued to be the same as those in February 
2008 and January 2009.  His pain level evaluation revealed the 
pain in his back and coccyx to be intermittent in nature and 
exacerbated by activities and weather changes.  

The report of an April 2010 VA examination indicated that the 
Veteran reported having back pain with radiating into the right 
thigh that was the worst since onset in 2000-2001.  The pain was 
constant, aching and rated by him as a 9/10.  The pain was 
aggravated by walking and sitting.  He had intermittent tingling 
and numbness over the right buttock and posterior thigh.  There 
was no lower extremity weakness.  His bowel and bladder functions 
were intact.  The MRI of February 2006 showed degenerative disc 
disease at L5-S1 and a small central disc herniation with mild 
thickening of the ligamentum flavum contributing to mild central 
canal stenosis.  He also had facet joint hypertrophy at L5-S1 
bilaterally.  X-rays also confirmed degenerative disc disease and 
osteoarthritis from L4-5 and L5-S1.  

Examination showed no gross deformity or muscle spasm in the low 
back and mild tenderness to palpation over the right lumbar 
paraspinals.  Findings on range of motion testing (all from a 
starting point of 0 degrees) were as follows: 45 degrees flexion; 
20 degrees extension; left lateral bending 25; and right lateral 
bending 35 degrees.   All ranges were with pain at the end of 
motion, except that there was no pain on right lateral bending.  
His rotation was to 35 degrees bilaterally.  There was no changes 
on three repetitions and no fatigue, weakness or lack of 
endurance.  Straight leg raise was negative on the left.  The 
examiner was unable to do right sided straight leg raise due to 
limited motion of the knee.  Neurologically his muscle strength 
was 5/5 in both lower extremities, and sensation was intact to 
light touch.  His deep tendon reflexes were 1+ in both knees and 
ankles.  There was no Babinski or ankle clonus.  His gait was 
wide based without assistive device.  The impression was lumbar 
disc herniation L5-S1 and right lumbar radiculitis.  He used no 
brace or assistive device.  He did report increased pain after 
repetitive use and during flare-ups.  He had no incapacitating 
episodes in the past 12 months.  The Board notes that the date of 
this examination, April 25, 2010, was the effective date of the 
increased staged rating for the back disorder to 20 percent.

In an August 2010 letter, the Veteran's private doctor noted that 
the Veteran had regular treatment for symptoms that included pain 
in the low back, and that he took 800 milligrams of Motrin for 
back spasms.  This doctor indicated that sometimes the pain was 
severe enough for the Veteran to stay home in bed and rest and 
then return to work after taking medication.  The doctor did not 
indicate whether the incapacitating episodes lasted longer than a 
day at a time.  

Based on a review of the evidence, and with application of 
reasonable doubt, the Board finds that an initial 20 percent 
rating for the Veteran's lumbar spine disorder is warranted.  
From initial entitlement, his back symptoms more closely resemble 
the criteria for degenerative arthritis with occasional 
incapacitating episodes.  This is demonstrated even in the 
records dating from April 2005 (and even earlier including during 
active service) in which he was placed on profile due in part to 
his lumbar spine symptoms.  The records from the pendency of this 
appeal leading up to the April 2010 VA examination continue to 
suggest symptoms resembling occasional incapacitating episodes, 
with spasm of the back intermittently shown and aggravation of 
symptoms by physical activities.  The spasm episodes were also 
repeatedly shown to require heavy medication with Valium and 800 
milligrams of Motrin.  Thus these symptoms resemble occasional 
incapacitating episodes and accordingly warrant an initial 20 
percent rating under Diagnostic Code 5003 for arthritis prior to 
April 25, 2010.   

However a rating in excess of 20 percent for the lumbar 
intervertebral disc syndrome with arthritis is not warranted at 
any point prior to April 25, 2010, or any point after this date.  
At no point during this appeal is his range of motion shown to be 
limited to 30 degrees or less on forward flexion of the 
thoracolumbar spine; nor is favorable ankylosis of the entire 
thoracolumbar spine shown.  

In fact, there is no evidence of even a compensable loss of 
motion shown in the records prior to April 25, 2010, with 
decreased motion not shown to have been measured at those times 
it was noted.  Elsewhere the records prior to this date reflect 
normal or nearly normal motion.  As of April 25, 2010, the 
Veteran's decreased motion, with flexion repeatedly shown to be 
to 45 degrees, is shown to be within the range of criteria 
warranted a 20 percent rating, even with consideration of pain on 
motion, and repetitive use, which did not change this 
measurement.  This 20 percent rating is also the maximum rating 
for arthritis without limited motion.  Therefore a rating in 
excess of 20 percent disabling for the lumbar spine disorder is 
not warranted based on the General Formula.  

There is also no evidence of any incapacitating episodes in any 
of the VA or private treatment records or VA examination reports.  
As such, the back disability does not warrant a rating in excess 
of 20 percent disabling at any point in the appeal period under 
provisions dealing with incapacitating episodes.  At no point 
does the evidence show the Veteran to have had at least 4 to 6 
weeks of episodes requiring doctor-prescribed bedrest during any 
12 month period throughout this appeal.  Thus a higher rating 
than 20 percent disabling based on incapacitating episodes is not 
warranted at any time of this appeal.

Neurological Manifestations--Analysis

The Board now turns to the question of whether there should be 
increased ratings based on neurological manifestations of his 
intervertebral disc syndrome for the appellate period stemming 
from initial entitlement.  The medical evidence and examinations 
throughout this appeal repeatedly show no objective evidence of 
neurological dysfunction affecting his lower extremities.  
Neurological tests repeatedly showed him to be neurologically 
intact to sensation, and with full 5/5 muscle strength.  While 
the Veteran did subjectively report neurological symptoms such as 
tingling down his legs on two occasions (in his June 2008 hearing 
and in the April 2010 VA examination) the objective evidence 
consistently showing "no neurological abnormalities" reflect 
that any neurological manifestations are less than mild.  Thus 
even if these subjective complaints were rated under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 8520 as analogous 
to impairment of the sciatic nerve, the Veteran would not be 
afforded a compensable rating because such symptoms are less than 
mild.  See 38 C.F.R. § 4.121a, Diagnostic Code 8520 (2010) 
(warranting a 10 percent rating for mild incomplete paralysis of 
the sciatic nerve).  In every instance where the schedule does 
not provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable rating are not met. 38 C.F.R. § 4.31.  
In sum, the Board finds that as of initial entitlement, an 
increased rating to 20 percent, but no more is warranted for the 
Veteran's lumbar spine disorder.  The preponderance of the 
evidence is against a rating in excess of 20 percent disabling 
for the lumbar spine disorder at any point before or after April 
25, 2010.  

B.  Right hip

The Veteran's right hip disability has been assigned an initial 
10 percent rating.  It has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5252.

Under Diagnostic Code 5252, a 10 percent rating is assigned where 
there is flexion limited to 45 degrees.  A 20 percent rating 
requires flexion limited to 30 degrees, and a 30 percent rating 
requires flexion that is limited to 20 degrees.

Other potentially pertinent diagnostic codes include Diagnostic 
Code 5251, which allows a maximum 10 percent rating for extension 
that is limited to 5 degrees.  

Under Diagnostic Code 5253, a 10 percent rating is warranted for 
limitation of rotation of, cannot toe-out more than 15 degrees, 
affected leg.  A 10 percent rating is warranted where adduction 
is limited such that legs cannot be crossed; and a maximum 20 
percent rating is assigned for limitation of abduction of, motion 
lost beyond 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5253.

Under Diagnostic Code 5024, tenosynovitis is to be rated under 
limitation of motion or as degenerative arthritis.  

Service treatment records documented treatment for persistent 
problems in the right hip with the Veteran being put on profile 
for a snapping hip syndrome.  He underwent a VA examination in 
July 2004 while still on active duty which revealed full range of 
hip motion with tightness on abduction and a demonstrable snap in 
the right hip.  X-ray was normal for the right hip other than for 
a showing of very minimal fluid around the hip joint.  The 
Veteran continued to be diagnosed with snapping hip syndrome.  

Post service records show continued symptoms with an April 2005 
primary care note reporting a history of snapping hip syndrome, 
with complaints of chronic right hip pain.  Examination revealed 
normal range of motion of both hips, but with mild discomfort of 
internal rotation of the right hip.  He had no muscle weakness or 
neurological deficit shown.  He was assessed with history of 
snapping hip syndrome, right hip.  He was recommended light duty 
assignments without frequent bending or lifting more than 1-2 
pounds.  A June 2005 problem list in VA records included a 
history of snapping hip syndrome, right hip.  

Pain screens in January 2006, February 2006 and May 2007 revealed 
that the Veteran reported pain in multiple joints that measured 
9/10, 8/10 and 8/10 respectively.  In September 2007 he was 
examined for knee problems but was noted to have full strength of 
5/5 including hip flexors.  

A March 2008 PM & R consult noted complaints of right hip pain 
described as a snapping, worse with flexion to full extension.  
It was noted that the snapping felt like the hip popped out.  
Examination revealed full 5/5 motor strength, but did produce a 
positive Faber's (indicating hip and back pain) on the right and 
a positive click on right hip flexion to extension.  In April 
2008, it was noted that the Veteran had hip pain, but there were 
no other significant findings regarding the hip.  Range of motion 
was good in all joints other than the left knee, and muscle 
strength was 5/5.  

A January 2009 note revealed followup for multiple joint 
complaints including complaints regarding the hip.  It contained 
no significant hip findings.  

The Veteran's June 2008 hearing testimony regarding his right hip 
described the symptoms as a loud popping, with pain so bad that 
he "sees stars."  The Veteran went on to describe how the 
condition caused him limitations during service.

The April 2010 VA examination  report documented complaints of 
persistent right hip pain that was constant and was aggravated by 
walking and walking.  The Veteran reported audible snapping and 
popping of the right hip at times.  He also felt tightness in his 
right hip and difficulty bringing his knee to his chest.  
Examination showed no gross deformity or tenderness to palpation.  
His range of motion from a starting point of 0 degrees was 
measured as follows: to 60 degrees flexion; to 5 degrees 
extension; to 15 degrees external rotation; to 15 degrees 
adduction; and to 25 degrees abduction.  All movements were with 
pain at the ends of motion.  The pain slightly increased with 
three repetitions.  There was no fatigue, weakness or lack of 
endurance.  MRI of the right lower extremity showed findings 
consistent with mild tendonopathy/tendinosis at the common 
attachment site of the bilateral gluteal tendons on the bilateral 
greater tuberosities, left side greater than the right as 
described above.  Both hip joints were grossly maintained.  The 
impression was chronic hip pain due to "slapping hip syndrome." 

The functional history noted in the April 2010 VA examination 
indicated that the Veteran worked as a supervisor for adults with 
autism.  He was able to perform his job despite these conditions.  
He was independent in activities of daily living.  He used no 
brace or assistive device.  He did report increased pain after 
repetitive use and during flare-ups.  He had no incapacitating 
episodes in the past 12 months.  

An August 2010 private doctor's letter noted the Veteran 
regularly received treatment in part for his hip, but did not 
elaborate further on hip symptoms.  

The Board finds that the preponderance of the evidence is against 
an initial rating in excess of 10 percent disabling for the right 
hip snapping syndrome.  The evidence does not show that the 
Veteran has right hip flexion limited to 30 degrees, or that he 
has range of motion on abduction that is lost beyond 10 degrees.  
To the contrary the most recent VA examination of April 2010 
shows he has 60 degrees flexion and 25 degrees abduction, with 
only a slight increase in pain on repetition shown.  The evidence 
prior to this examination shows no limitation of motion beyond 
some mild discomfort on internal rotation in April 2005, and some 
clicking on extension and flexion in March 2008.  Thus the 
evidence clearly fails to show that a 20 percent rating is 
warranted based on loss of motion.  

As the evidence does not show a diagnosis of arthritis, a higher 
rating based on arthritis with occasional incapacitating episodes 
is not for consideration in this matter.  There is also no 
ankylosis, fracture, malunion, or flail joint of the right hip 
shown, thus a higher rating under the Diagnostic Codes applicable 
for rating these conditions is not for application.  The 
preponderance of the evidence reflects that an initial rating in 
excess of 10 percent disabling is not warranted for the right hip 
disorder.


Extraschedular Consideration

The RO determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for an extraschedular rating was not warranted.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities is made.  The governing norm in an exceptional case 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with the Veteran's employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2009).  

In this case, the Rating Schedule is adequate for evaluating the 
Veteran's disabilities of the right hip and lumbar spine.  In 
addition, it has not been shown that any of these disabilities 
has required frequent periods of hospitalization or has produced 
marked interference with all types of employment.  The evidence 
fails to show that the Veteran has had any hospital treatment for 
these conditions.  As far as employability, the evidence reflects 
that during this appeal, the Veteran completed graduate school 
and now works full time in a supervisory position.  None of the 
evidence otherwise reflects that any of the above service-
connected disabilities affects his ability to work, nor has he 
made such allegations.  Thus, the Veteran's symptoms from right 
hip and back disabilities are shown to be adequately compensated 
by the assigned schedular ratings, which contemplate the impact 
of his disabilities on both social and occupational function.  
Accordingly, referral for extraschedular consideration is not 
warranted at this time. Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  In the absence of evidence of such factors, the Board is 
not required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).

Again, the Board notes that the record is negative for evidence 
that the Veteran is unemployable due to his service- connected 
disabilities.  Nor does the Veteran so claim.  Therefore, remand 
or referral of a claim for a total rating due to individual 
unemployability (TDIU) is not necessary under the Court's ruling 
in Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a right wrist disability is granted.  

Service connection for a right knee disability is granted.  

Service connection for a left knee disability is granted.  

An increased rating to 20 percent is granted for a lumbar spine 
disorder from the effective date of service connection, subject 
to the laws and regulations governing the award of monetary 
benefits.

Entitlement to a rating in excess of 20 percent for a lumbar 
spine disorder is denied.

Entitlement to an initial rating in excess of 10 percent for a 
right hip disorder, characterized as snapping hip syndrome, is 
denied.




REMAND

It is necessary to remand the matter involving the Veteran's 
claim for service connection for headaches, to include as due to 
traumatic brain injury.  A new examination is in order to 
determine whether the Veteran has a headache disorder that is 
related to active service.  The evidence of record, to include 
that obtained pursuant to the Board' previous remand, does not 
clearly establish whether the Veteran has a headache condition 
that is based on an organic disorder, as opposed to headaches 
that are symptoms and not based on an organic disorder.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone 
without a diagnosed or identifiable underlying malady cannot 
constitute a disability for which service connection may be 
granted), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

The service treatment records do not document treatment for 
headaches except when included as symptoms of upper respiratory 
infection as noted in October 2001 and sinusitis as noted in 
August 2002.  However the Veteran's report of medical history 
from July 2004 is noted to give a history of headaches, which the 
Veteran described as migraines.  The examining physician noted a 
one-year history of headaches that worsened with stress and 
improved with rest and Valium.  

Of note, some VA records documenting headaches suggest that they 
are tension induced, but also suggest possible migraine symptoms 
such as reported in records from March 2008 and April 2008.  
Further complicating matters are records (also from March 2008) 
which include screening for traumatic brain injury (TBI), with 
symptoms that include headaches.  Screening for TBI itself was 
inconclusive, following both first and second level evaluations.  
The Veteran has also testified at his June 2008 hearing that he 
was exposed to concussive blasts during service.  As the 
possibility has been raised that the Veteran may have headaches 
either related to a possible TBI, or of a possible migraine 
disorder, further evaluation is needed to clearly ascertain the 
nature and etiology of his headache condition.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran 
provide information as to all private and 
VA medical treatment he has received for 
his claimed headache disorder from 2010 to 
present, that are not yet associated with 
the claims file.  After obtaining any 
necessary authorization, the AOJ should 
obtain copies of any pertinent treatment 
records and associate them with the claims 
file.

2.  The AOJ should schedule the Veteran for 
a neurological disorders examination to 
determine the nature and etiology of his 
claimed headache condition.  The claims 
folder must be made available to the 
examiner prior to the examination, and the 
examiner should acknowledge such review of 
the pertinent evidence in the examination 
report.  All indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiner should address the 
following:

Does the Veteran have any current, 
chronic headache disorder?  

If so, is it at least as likely as 
not (50 percent probability or 
more) that any such disorder began 
in service, or is the result of 
disease or injury incurred or 
aggravated during active service-to 
specifically include as due to a 
possible TBI during combat service, 
or other incident in service?  

The Veteran's combat-related 
exposure to concussive traumas 
should be addressed in answering 
this question.  The examiner should 
reconcile any conflicting evidence 
on file pertaining to the nature 
and etiology of the claimed 
headache condition.  Each opinion 
should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, the AOJ should re-
adjudicate the Veteran's claim.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse consequences on 
his claims.  38 C.F.R. § 3.655 (2010).  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


